308 S.W.3d 330 (2010)
Erma S. McKINNEY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70768.
Missouri Court of Appeals, Western District.
April 27, 2010.
Mark A. Grothoff, for Appellant.
Daniel McPherson, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.
Prior report: 253 S.W.3d 110.

ORDER
PER CURIAM:
Erma McKinney appeals from the denial of her Rule 29.15 motion for post-conviction relief following an evidentiary hearing. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).